Pjsk Curiam.
“ Upon an application for a mandamus to compel the trial judge to certify a bill of exceptions, the merits of the case will not be considered if it he the first bill of exceptions after verdict.” But upon an application for mandamus to compel a judge to sign a second bill of exceptions this court will look into the merits of the case; and having done so in this ease, we find the petition for habeas corpus to be without merit, and consequently deny the writ of mandamus requiring the trial judge to sign the bill of exceptions tendered. Rawlins v. Mitchell, 127 Ga. 24 (55 S. E. 958); Landers v. Cobb, 150 Ga. 80 (102 S. E. 428).

Writ of mandamus denied.


All the Justices concur, except Hill'and Gilbert, JJ., absent.